

117 HR 4381 IH: To direct the Administrator of the Environmental Protection Agency to issue guidance on minimizing the use of firefighting foam containing PFAS, and for other purposes.
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4381IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mrs. Fletcher introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to issue guidance on minimizing the use of firefighting foam containing PFAS, and for other purposes.1.Guidance(a)In generalNot later than one year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the head of the U.S. Fire Administration, Federal Aviation Administration, and other relevant Federal departments or agencies and representatives of State and local building and fire code enforcement jurisdictions, shall issue guidance on minimizing the use of firefighting foam and other equipment containing any PFAS by firefighters, police officers, paramedics, emergency medical technicians, and other first responders, in order to minimize the risk to such firefighters, police officers, paramedics, emergency medical technicians, and other first responders, and the environment, without jeopardizing firefighting efforts.(b)DefinitionIn this Act, the term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom.